Orders of disposition, Family Court, New York County (Sara E Schecter, J.), entered on or about November 20, 2002, after a fact-finding determination of permanent neglect, terminating respondent-appellant’s parental rights to the subject children and committing their guardianship and custody to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence that, notwithstanding petitioner’s diligent efforts to schedule visitation and refer respondent to therapy, respondent failed to attend a substantial number of visits, refused most referrals, and gained no insight into the problems that led to the removal of the children (Social Services Law § 384-b [7]; see Matter of Nathaniel T., 67 NY2d 838, 840 [1986]; Matter of Jowell Lateefra B., 271 AD2d 366 [2000], Iv denied 95 NY2d 760 [2000]). A preponderance of the evidence supports *383findings that the children, who have been in foster care since 1997, have bonded with their foster parents and are being well cared for, that respondent lacks a feasible plan for their care, and that termination of parental rights is in their best interests (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). Concur—Friedman, J.P., Sullivan, Gonzalez, Sweeny and Catterson, JJ.